DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
This corrected Notice of Allowance is issued to correct a typographical error in the Notice of Allowance data 04/26/2022.  
Claims 1, 3, 4, 6, and 20-23 are pending and have been examined in this Office Action.    
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William L. Jaffe on 04/07/2022.
The application has been amended as follows: 
In claim 1, lines 31-34 are changed as follows: “modified first vehicle speed information sent by the network device, and adjusting the vehicle speed of the first vehicle to the first vehicle speed according to the modified first vehicle speed information;”.
In claim 1, line 38 is changed as follows: “information or the modified first vehicle speed information; and”.
In claim 4, line 33 is changed as follows: “included in the request and sending modified first”.
In claim 4, line 41 is changed as follows: “information or the modified first vehicle speed information;”.  
In claim 20, lines 31-34 are changed as follows: “modified first vehicle speed information sent by the network device, and adjusting the vehicle speed of the first vehicle to the first vehicle speed according to the modified first vehicle speed information;”
In claim 20, line 37 is changed as follows: “the first vehicle speed information or the modified first vehicle speed information; and”. 
In claim 22, line 31 is changed as follows: “included in the request and sending modified first vehicle speed information”.
In claim 22, line 38 is changed as follows: “the first vehicle speed information or the modified first vehicle speed information;”.  
Allowable Subject Matter
Claims 1, 3, 4, 6, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach requesting a lane change request from a network device, detecting an ambient condition, and when an object has a negative effect on the driving safety, sending the detected ambient device to the network device to request a modification to vehicle speed information prior to performing the lane change, along with the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669